DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments of the instant Response to Office Action of 5/26/2021 are completely rejected as a mischaracterization of the cited Tjhang reference particularly and obtaining depth information from structured illumination imaging generally. 
Namely, with regard to the cited Tjhang reference, at page 11 of the instant Response, Applicant’s Representative states: Tjhang does not facilitate determining feature depth based on direct analysis of an image in which distortions in a pattern from which depth can be determined are recorded. And asserts Tjhang instead discloses depth measurements based on light (pattern) on an image sensor, which is asserted to differ from obtaining and analyzing an image.
This technical assertion is wholly incorrect: instead, this is describing the identical process in different words, such that one is the other. Obtaining a light pattern image with an image sensor and assessing the obtained light pattern image projected on the image sensor is identically duplicative of analysis of an image in which distortions in a pattern from which depth can be determined are recorded, because in both cases image data is obtained and assessed.
For example, paragraph 0023 of Tjhang makes clear the image sensor receives an image pattern which is forwarded to a processor for processing, requiring imaging.

Finally, at page 12 of the instant Response, the technically mischaracterizations of the cited art are carried over to the Watanabe reference incorporated into Tjhang. Namely, Applicant’s Representative ignores the clear illustration of an image with light distortions recorded, and argues that the disclosed process of in Figure 2, which Applicant’s Representative reproduces, and which also expressly recites High-
Speed Imaging, and which also expressly shows an image of distorted light pattern with assessment, does not disclose imaging and image assessment, premising the argument on the very algorithm of imaging assessment of the light spots in the light pattern. That is, the argument raised from its particulars is that Watanabe does not disclose image assessment because Watanabe discloses image assessment. This is wholly fallacious, and fails because it disproves the proffered argumentation.
Further, contrary to what is asserted by Applicant’s Representative, paragraph 0081 identically discloses captured images in the context of Watanabe. 

Generally, it is notoriously known that depth data from a light pattern is derived be imaging the light pattern in situ, and deriving depth data by the assessing distortion of the light pattern recorded in the images. This is shown in Watanabe, and further art to the same is provided in the citation section below, to emphasize the inherency.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 14 is objected to because of the following informalities:  the amendment recites: generating hte light pattern; this is an obvious misspelling, should recite generating the light pattern.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjhang (US 2015/0167447).

Regarding claim 1, Tjhang discloses an apparatus (paragraph 0012 downhole imaging apparatus, shown figure 7) comprising: a tool body; (paragraph 0048 downhole tool 700 has a physical body, for example body portion 706) a structured illumination device attached to the tool body, (paragraph 0058 structured illumination device, shown attached to body figure 6) wherein the structured illumination device comprises a light source (paragraph 0042 describes light source) and a light filter mask to generate a light pattern; (paragraph 0041 and 0060 makes clear grating filter over light source may generate pattern, which is the recited-see also paragraphs 0041 and 0079) a subsurface camera system attached to the tool body, wherein the subsurface camera system comprises a plurality of cameras; (paragraph 0048 first and second imaging systems positioned downhole, each with cameras, shown figure 7 at 702/704) a processor; (paragraph 0078 located down hole at 1206 or paragraph 0086 located upstream at 1222) and a machine-readable medium having program code executable by the processor (paragraph 0106 processor executes stored program as described) to cause the apparatus to, based on illumination of a feature by the light pattern, (paragraph 0058 feature illuminated by light pattern) acquire an image of the feature using the subsurface camera system; (paragraph 0058 image acquired, see also paragraph 0023 acquired light spots compared to where light spots should be, that is distortion detected) determine a first depth between a surface of the feature and the light source based on analysis of distortions in the light pattern illuminating the feature that are recorded in the image; (paragraph 0081, light sensor images used to determine three dimensional shape information of target, per paragraph 0023 this is relative to light source light output such that depth is relative to light source; also per paragraph 0023 the ideal location of light sources in image is compared with actual-that is distortions determined for depth capture) and determine a three-dimensional position of the feature based on the first depth. (paragraph 0058 to generate three-dimensional shape of feature from image-see also paragraphs 0097/0098 depth determined as part of three-dimensional shape information)
Regarding claim 10, Tjhang discloses wherein the subsurface camera system includes a camera positioned at an end of the tool body and facing away from the tool body. (paragraph 0048, shown figure 7 camera 704 in subsurface position)
Regarding claim 11, claim 11 recites an independent method claim with method features of lowering a tool body into a borehole, otherwise reciting features corresponding to the features recited in claim 1 and is therefore also anticipated by Tjhang for reasons similar to those set forth above with regard to claim 1 because Tjhang also discloses lowering a tool body into a borehole. (paragraph 0034, shown figure 3) Further, to the extent that the features of generating a light pattern by filtering light generated by a light source through a light filter mask could be argued to not be addressed by the rejection of claim 1, Tjhang identically discloses the same in paragraphs 0041 and 0079, for the disclosed light pattern filter optics positioned over the light source are a light filter mask generating a light pattern by filtering, as recited. 
Regarding claim 17, independent claim 17 recites an overall wellbore system reciting features similar to the features recited in claim 1 and is therefore also anticipated by Tjhang for reasons similar to those set forth above with regard to claim 1 and because Tjhang also discloses a well system (shown figure 3) comprising: a conveyance in a borehole; (paragraph 0034, shown figure 3 tube cable 304) a tool body attached to the conveyance. (paragraph 0034, shown figure 3 tool 300)
Regarding claim 22, Tjhang discloses wherein the conveyance is a coiled tubing. (paragraph 0034, shown figure 4, tubing 414)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tjhang.

Regarding claim 5, Tjhang fails to identically disclose the recited, namely fails to identically specify an angle greater than 5 degrees as recited. 
However, Tjhang (Figure 11) shows an acute angle asymptoting to a right angle, that is approaching 90 degrees, thus rendering obvious wherein the structured illumination device is angled to transmit the light pattern at an angle greater than 5 degrees relative to a line between a camera of the subsurface camera system and the feature, because Tjhang teaches the system uses an acute angle near 90 degrees and thus greater than 45 degrees, which is well over the recited 5 degrees. 
Thus from the disclosure of Tjhang, as well as from the body of art generally, which generally illustrates an angle between illumination source and receiver as greater than 5 degrees, it would be well known to one of skill in the art that the angle may be greater than 5 degrees.
Regarding claims 15 and 20, said claims recite similar features to claim 5, namely an angle greater than 5 degrees, and are therefore also rendered obvious by Tjhang for reasons similar to those set forth above for claim 5. 

Claims 6, 7, 9, 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Watanabe NPL, which is incorporated into Tjhang by reference.

Regarding claim 6, while Tjhang discloses LEDs providing projecting color patterns, (paragraph 0060) Tjhang may be regarded as inchoate with regard to the recited; however Watanabe NPL teaches wherein the light source comprises a multi-colored light source. (Watanabe Section IIIA discloses LCD color pattern illumination, identically the recited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Watanabe NPL to the disclosure of Tjhang because Watanabe NPL teaches its techniques are to be used for vision-based shape measurement (Section II) and it would have been known to one of skill in the art to apply the techniques in the disclosed system of Tjhang.
Regarding claim 7, Tjhang discloses wherein the light pattern comprises a first light pattern having a first color. (paragraph 0060 light pattern has a color) 
Regarding wherein the structured illumination device comprises a second light source to generate a second light pattern having a second color, Tjhang itself may be regarded as inchoate; however Watanabe teaches the same. (as recited, first and second light source may be same, as may be light patterns, Watanabe Section IIIA discloses LCD color pattern illumination disclosing multi colors, Section IVB discloses pattern changes, and Section VI Conclusion teaches dynamically changing projector, and thus discloses multiple light patterns of multiple colors)
Same rationale for combining apply as for claim 6.
Regarding claim 9, Tjhang may be regarded as inchoate; however, Watanabe teaches acquire a second image of the feature using the subsurface camera system; and determine the three-dimensional position of the feature based on the first image and the second image. (Watanabe Section IVB discloses tracking three dimensional objects across multiple frames, the recited images)
Same rationale for combining apply as for claim 6.
Regarding claim 12, Tjhang fails to identically disclose the same; however Watanabe NPL teaches wherein the image is a first image, (Section IIIA Multiple frames, that is images, acquired) and wherein the light pattern is a first light pattern, (Section VI Conclusion, dynamically changeable projector will change light pattern, thus generating first light pattern at a base time) and wherein the method further comprises: generating a second light pattern, wherein the second light pattern is different from the first light pattern, (Section VI Conclusion, dynamically changeable projector will change light pattern, thus generating second light pattern) thus rendering obvious capturing a second image of the feature illuminated by the second light pattern; (Section VI Conclusion, dynamically changeable projector will change light pattern, thus generating second light pattern which will be used to capture further image) and determining the first depth based on combining the first image and the second image. (Section VI Conclusion, integrating shapes between frames teaches to use multiple images; also see Figure 13, hand movement measured across frames, that is images)
One of skill in the art, regarding the disclosure of Watanabe, would have understood to use the changed light pattern over time to capture further images for three-dimensional imaging because it is well known to one of skill in the art that dynamically changeable projectors are to be so used in conjunction with imaging.  
Regarding claim 13, while Tjhang discloses LEDs providing projecting color patterns, (paragraph 0060) Tjhang may be regarded as inchoate with regard to the recited; however Watanabe NPL teaches wherein the light pattern has a first region and a second region, wherein the light pattern comprises at least two colors, and wherein the first region and the second region differ by at least one of a color, an optical phase delay, and a polarization. (Watanabe Section IIIA discloses LCD color pattern illumination disclosing multi colors, and colors will be in different color regions, and will differ by color)
Same rationale for combining apply as for claim 6.

Regarding claim 21, Tjhang discloses wherein the light pattern comprises a first light pattern having a first color. (paragraph 0060 light pattern has a color)
 Regarding wherein the structured illumination device comprises a second light source to generate a second light pattern having a second color, Tjhang itself may be regarded as inchoate; however Watanabe teaches the same. (as recited, first and second light source may be same, as may be light patterns, Watanabe Section IIIA discloses LCD color pattern illumination disclosing multi colors, Section IVB discloses pattern changes, and Section VI Conclusion teaches dynamically changing projector, and thus discloses multiple light patterns of multiple colors)
Same rationale for combining apply as for claim 6.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Perkins (US 2015/0247950). 

Regarding claim 2, Tjhang fails to disclose the recited; however, Perkins teaches wherein the light filter mask comprises a set of spaced components, wherein a first spacing between a first pair of spaced components of the light filter mask is different from a second spacing between a second pair of spaced components. (shown figure 7C, paragraph 0046 different spacing in light filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the varying grating per Perkins in the filter of Tjhang because Perkins teaches to using varying gratings enables multiple simultaneous (or sequential) measurements. (paragraphs 0046/0047)

Claim 3 (depending from claim 2) is rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Perkins yet further view of Chemali (US 2012/0169841). 

Regarding claim 3, Tjhang fails to disclose the recited; however, Perkins teaches wherein the second spacing is at least double the length of the first spacing. ( figure 7C at least double spacing in filter shown, paragraphs 0046/0047 different spacing in light filter used for illumination)
Same rationale for combining and motivation as per claim 2 above.
And Chemali teaches wherein the plurality of cameras comprises at least one of a plurality of circumferentially distributed cameras (Shown figures 5 and 12C, described paragraph 0034, arrangement of circumferentially positioned cameras) and a rotating camera. (non-limiting as above option disclosed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of circumferential operation as taught by Chemali to Tjhang because Chemali teaches to do so to capture images or video of the entire borehole circumference without needing any rotation by the tool. (paragraph 0034)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Tilleman (US 10,609,266). 

Regarding claim 4, Tjhang fails to disclose the recited; however, Tilleman teaches wherein the light filter mask comprises a plurality of rings, wherein the plurality of rings are substantially co-axial with the tool body. (shown figures 14, 16 and 17; column 15, lines 5-60, light mask/filter has rings which can be used for collimation or grating for pattern) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the cylindrical mask of Tilleman in as the light mask in the system of Tjhang because Tilleman teaches its mask design can achieve high illumination transmissivity and minimal exit angle, with minimal scatter of the illumination. (column 15, lines 60-65)

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tjhang in view of Chemali (US 2012/0169841).

Regarding claim 8, Tjhang fails to disclose the recited; however, Chemali teaches wherein the plurality of cameras comprises a plurality of circumferentially distributed cameras, and wherein the plurality of circumferentially distributed cameras comprises a first camera facing a first direction and a second camera facing a second direction, wherein the first direction and second direction are at different directions to each other. (Shown figures 5 and 12C, described paragraph 0034, arrangement of circumferentially positioned cameras)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of circumferential operation as taught by Chemali to Tjhang because Chemali teaches to do so to capture images or video of the entire borehole circumference without needing any rotation by the tool. (paragraph 0034)
Regarding claim 14, Tjhang fails to disclose the recited; however, Chemali teaches wherein the light source is part of a set of circumferentially distributed light sources, and wherein generating the light pattern comprises generating hte light pattern by the set of circumferentially distributed light sources. (Shown figures 5 and 12C, described paragraph 0034, arrangement of circumferentially positioned light sources producing illumination)
Same rationale for combining and motivation as per claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tulett (US 2014/0305732) is incorporated by reference into Tjhang such that its disclosure is to be considered integral to the disclosure of Tjhang.
Miyata (US 2018/0365847) discloses structured light device construction details.
	Gupta (US 2020/0065985) makes clear grating multiples are well known.
	Nevet (US 2016/0205378) makes clear that light pattern distortions is notoriously known for depth recovery especially for smooth surfaces such as pipes. (paragraph 0016)
	Wagner (US 2014/0139639) also discloses use of structured light images for depth reconstruction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485 

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485     
June 14, 2021